Citation Nr: 0505062	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  99-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied a claim for service connection for 
asbestosis.  In February 2001 and October 2003, the Board 
remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.


REMAND

Since the most recent supplemental statement of the case 
(SSOC) of May 2004, the Board has received additional medical 
records pertaining to the veteran's treatment by the VA.  The 
veteran has not waived consideration of these records by the 
RO in the first instance, and the Board must therefore return 
the case, with the new evidence, to the RO for its initial 
consideration.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should consider the evidence that 
has been received by the VA since the 
most recent SSOC of May 2004 and should 
readjudicate the veteran's claim for 
service connection for asbestosis.  If 
the RO's decision remains adverse to the 
veteran, the RO should provide the 
veteran and his representative with an 
SSOC and with the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further review, if 
necessary.

By this remand, the Board does not express any opinion as to 
the ultimate outcome of the appeal on the merits.  This 
purpose of this remand is solely to afford the veteran all 
the due process rights to which he is entitled.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be treated expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


